OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                               AUSTIN




     Xon. John Y. Baker
     couat? Auditar
     Eg   , c%g:
     mar sirr




..- --
Sonoreble   Jo&n s.   x&m,         paga 2



          fn atmter to your fir&  @.l6rtfon  fti fm our opfnfon
under the fealm rtat&  tb8t all of tht Dsputg ShtdX~a     of
Lamar Count? mwt be paid on a alara     baeio fuxl thet mm
of salA &put~e.esOM be paid b&ally m a ecm!nit~Lon,fee,
or any ather bus18 than upon the salary basl.8 uml5r the
ofrioeru   ’ hlaar7 IAl?. see authoritle8 oited in   inion x0.
O-1565 of thte 6egmt?tment,   a oopy of whloh 2.88ztO
                                                   “pwed here-
ah      r0r JOW ittr0m~tf0a.
             Your reoon6 gueetlon 18 un%wt?red in that asgative
by Umltsd Conferonae 0-$nniox~ 100. O-3551 of this   6epUtunt.
Thea oplnlon holdr t&t euch pcrtlon of the twnty-Sive
oenta retalm6 by th8 “deaiguEt66 agentw am ir not Feeton-
ably nmesrarg for pying eaptmtelr inclaent to ttm httfaient
pecformbutceof the clutlee of a uch egent, mw t bs forttarded
ta the stat5    xighway x38purtmullt
                                   XOF d6p0alt ia the state
liA&nray Fond, a%ong vith the twenty-,tive cents Somqrded,
on collectfos,    k, lucla EepcrSme5t, arrd that cwh bcrtance or
rurpluu war nme*rary eq.nmfeu Is not a *see or cc4tul8mlan,m
tobe ptU.6 into tlb9 Offl.cems Salary Fund;, or to be aaaouated
tar am roes of orrias ltmler exl.8-               fee    etat   leer.   we en-
oloecbQ*erithao~.ait;hlropinionfcrrgour~~~.



            i . . . Tke aunmfsmlmer8~ aowt haa na
      authoritjr .to berm mom3yby mmtIttl
                                       OS warrento&
      th%u ‘IyL0.b    dew    aal     b7 the   irmeixrg     of bondm~
      * . .
wuld   nuthorixe the 0ountT to %88Csl,
                                    interoe   bear&rig van-ant8 or
rorlp ori the Gan8ral Fun6 of the oount~ nor rot&l the7 autboo-
ire the oounty to borrw  mnc7 bathe+ lerganoe of intscemt
bearing Varrutta or rorlp.




APPBGv&LI
OPItlmx c-m
By /m/ B.W.B.,C2taWwu